DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-79 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11 (further referred to as ‘621). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-18 of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 60-79 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 20170039764 A1).
Regarding claim 60, Hu teaches
A method for generating a three-dimensional (3D) path for a movable platform, the method comprising: 
receiving a set of 3D information associated with a virtual reality environment; 
receiving a plurality of virtual locations in the virtual reality environment; 
see at least Hu FIG. 3 and [0036]-[0037] where a virtual 3D model of an environment where the UAV will be operated is provided to a user via a virtual reality display headset. Also see [0016] where a user places a vehicle placement indicator at a desired location and orientation to indicate a key/waypoint location (e.g., indicate a key frame location) within the virtual 3D model. 
for individual virtual locations, receiving a corresponding action item associated with image capturing of an image component included in the movable platform; see at least [0025]-[0026] where each key frame is associated with a specific set of parameters such as the operating of a camera/gimbal. The user is placed in the virtual environment model using the virtual reality headset and the user may specify a camera/gimbal angle at the key frame location as well as other parameters for the key frame.
generating a 3D path in the virtual reality environment at least based on the plurality of virtual locations; see at least [0026] and [0030] where a traversal path between the locations of the key frames is calculated.
generating a set of virtual reality images that the movable platform can collect at each one of the virtual locations along the 3D path in the virtual reality environment based on the set of 3D information, the plurality of virtual locations, and the plurality of action items; and visually presenting the set of images to an operator. See at least FIG.’s 4A-4C and [0031]-[0032] where a trajectory between one or more payload configurations of the key frames is calculated, for example, a transition between different specified gimbal orientations of two consecutive key frames is calculated. The trajectory is visually displayed in a virtual world of the environment model. A display window provides a simulated view of images captured by a camera mounted on the vehicle as the vehicle travels on the trajectory with corresponding camera/ gimbal configurations along the trajectory. Viewfinder window 406 (FIG. 4A) shows an image captured by a camera mounted on the vehicle to the user via a virtual reality headset [0056]-[0058].

Regarding claim 61, Hu teaches
The method of claim 60, wherein the movable platform includes an unmanned aerial vehicle (UAV), an unmanned ground vehicle (UV), an unmanned surface vehicle (US), or a robot. See at least FIG. 1 and [0020] where the aircraft vehicle 106 is a UAV.


Regarding claim 62, Hu teaches
The method of claim 60, further comprising generating the set of images by a flight simulating process. See at least [0016] and [0032] where a viewfinder display window is provided within the virtual 3D model that displays a simulated view from a camera mounted on the UAV.

Regarding claim 63, Hu teaches
The method of claim 60, wherein the set of images is visually presented via a virtual reality device, and wherein the set of images is visually presented to the operator based on an order determined by the 3D path. See at least [0037] and [0039]-[0040] where a first person view of the virtual 3D model is provided via a virtual reality display headset. In FIG. 2, the operator specifies key frames using the digital environment model (204), the system calculates a trajectory based on the key frames (206), and the system generates a preview of simulated images captured by a payload camera (208) as the UAV traverses the flight path. A user may move the placement indicator to a new location, adjust parameters, or delete an indicated key frame. The key frames are ordered and the ordering of key frames correspond to the traversal order [0046].

Regarding claim 64, Hu teaches
The method of claim 60, further comprising adjusting the 3D path in response to receiving an instruction from the operator via a virtual reality device. See at least FIG. 2 and [0040]-[0041] where the operator may modify the plan by moving the placement indicator within the virtual environment using one or more input devices such as a visual presence of one or more controllers in the rendered environment. 

Regarding claim 65, Hu teaches
The method of claim 60, wherein the action item includes at least one of (a) aligning the image component with a target, (b) establishing or maintaining a view angle of the image component, (c) aiming the image component toward a target, (d) collecting an image associated with the target via the image component, or (e) aiming the image component toward the target and instructing the movable platform to move around the target. See at least [0025]-[0026] where the user may specify a camera/gimbal angle at the key frame location as well as other parameters for the key frame. If the placement indicator is oriented towards a tree object in the virtual environment, a red dot is shown on the tree to indicate the center of the aim [0048].

Regarding claim 66, Hu teaches
The method of claim 60, wherein the plurality of virtual locations correspond to a plurality of physical locations. See at least [0015]-[0016] where the key locations and orientations/parameters specified in the virtual 3D model are translated into a plan provided to the UAV to automatically control the vehicle to physically execute the plan in the physical world. The virtual 3D model may include rendered 3D visual objects that have been shaped and textured based on their corresponding real physical counterpart in the physical environment [0036].

Regarding claim 67, Hu teaches
The method of claim 60, further comprising receiving an additional action item corresponding to one of the plurality of virtual locations. See at least FIG. 2 and [0033] where the operator may modify the plan (210). For example, the operator may choose to add an additional key frame.

Regarding claim 68, Hu teaches
The method of claim 67, wherein the additional action item is received by a manual input. See at least [0040] where the operator may move the placement indicator within the virtual 3D model. When the placement indicator is at a desired position, the operator may indicate that the current position of the placement indicator corresponds to a new key frame.

Regarding claim 69, Hu teaches
The method of claim 60, further comprising manually adjusting the plurality of action items. See at least FIG. 2 and [0045] where the operator may adjust and specify parameters of the camera/gimbal associated with the key frame using menus and/or other interfaces associated with the key frame. The operator may modify and/or delete existing key frames [0046].


Regarding claim 70, Hu teaches
The method of claim 60, further comprising generating the 3D path at least partially based on an obstacle avoidance algorithm and a shape of an obstacle in the environment. See at least [0065] where the calculated continuous trajectory includes calculating a trajectory in which the location is constrained by locations of obstacles/area to be avoided. The trajectory may take into account obstacles in the environment (such as a tree shaped object, [0048]) and provide a smooth transition path connecting the locations of two key frames [0030].

Regarding claim 71, Hu teaches
The method of claim 60, further comprising generating the 3D path at least partially based on a shortest distance algorithm and an expected moving time of the movable platform. See at least [0029] where a trajectory is calculated. A time-based function that connects the parameters of the key frames is calculated. Hu does not explicitly teach a shortest distance algorithm; however, Hu teaches calculating a traversal path between the locations of the key frames which provide a smooth flight path in which the traversal path includes one or more straight direct path lines connecting the locations of two key frames. By executing a flight path with straight direct path lines, this can be understood as the shortest distance between each key frame.

Regarding claim 72, Hu teaches
The method of claim 60, further comprising generating the 3D path at least partially based on an input from the operator. See at least [0030] where the operator may specify whether a curved path line or a straight direct path line should connect each path segment between two key frames.

Regarding claim 73, Hu teaches
The method of claim 72, wherein the input is received from the operator via a virtual reality device. See at least [0017] where the operator uses a virtual reality headset and one or more controllers to navigate and indicate a route path.

Regarding claim 74, Hu teaches
The method of claim 72, wherein the input is associated with a gesture of the operator. See at least [0042] the operator makes a gesture, such as making a square shape with fingers, in order to indicate key frame locations that the operator desires the UAV to navigate to. The operator may also perform gestures to move towards or away from a headed direction [0048].

Regarding claim 75, Hu teaches
The method of claim 60, further comprising determining the plurality of virtual locations at least partially based on an input from the operator. See at least [0016] where a user places a vehicle placement indicator at a desired location and orientation to indicate a key/waypoint location (e.g., indicate a key frame location) within the virtual 3D model.


Regarding claim 76, Hu teaches
The method of claim 64, wherein the instruction is received as a gesture by the operator. See at least [0048] where the operator may adjust the flight path by performing gestures to move towards or away from a headed direction.

Regarding claim 77, Hu teaches
The method of claim 64, further comprising adjusting the 3D path in response to receiving the instruction from the operator by at least one of: (a) identifying an additional virtual location in a virtual environment corresponding to the environment and adjusting the 3D path to include the additional virtual location; (b) identifying an existing virtual location from the plurality of virtual locations and adjusting the 3D path to exclude the identified existing virtual location; or (c) adjusting a curvature of the 3D path visually presented in the virtual environment corresponding to the environment. See at least [0030] where the operator may specify whether a curved path line or a straight direct path line should connect each path segment between two key frames. See at least [0040] where the operator may move the placement indicator within the virtual 3D model. When the placement indicator is at a desired position, the operator may indicate that the current position of the placement indicator corresponds to a new key frame.


Regarding claim 78, Hu teaches
The method of claim 64, further comprising generating the 3D path further based on the set of 3D information. See at least [0014] where the flight path is planned and refined within the virtual environment. The vehicle placement indicator is tracked within the virtual 3D model of the flight environment and the traversal path and camera configuration are planned using the moveable placement indicator and viewfinder display window within the virtual 3D model [0016].

Regarding claim 79, Hu teaches
A system, comprising: 
a movable platform including an image component; see FIG. 1 and [0017]
a processor configured to: see [0012]
receive a set of 3D information associated with a virtual reality environment; receive a plurality of virtual locations in the virtual reality environment; for individual virtual locations, receive a corresponding action item associated with image capturing by the image component; generate a 3D path in the virtual reality environment at least based on the plurality of virtual locations; generate a set of virtual reality images that the movable platform can collect at each one of the virtual locations along the 3D path in the virtual reality environment based on the set of 3D information, the plurality of virtual locations, and the plurality of action items; and visually present, via a virtual reality device, the set of images to an operator. See preceding logic for claim 60.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./9/27/2022Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661